 Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 1 of 9 PageID #: 33



                                                                    ^FlLEn-'-
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                 2020 MAY-S PH |--09

 GREGORY SCLAFANI,

                      Plaintiff,

 V.



 ACTING DIRECTOR OF THE
 BUREAU OF PRISONS THOMAS R.
 KANE;METROPOLITAN                                           20cv463(EK)a^^
 DETENTION CENTER WARDEN
 HERMAN QUAY III;and MDC UNIT                                Jury Trial Demanded(Yes                (No )
 MANAGER SPIVEY,

                      Defendants.




                                    FIRST AMENDED COMPLAINT



         Pro se plaintiff Gregory Sclafani^ hereby alleges as follows for their Complaint:

         This is an action alleging violations ofPlaintiffs Constitutional rights by Defendant

         federal officers of the Bureau ofPrisons employed at the Metropohtan Detention Center

         in Brooklyn, New York.

                                                   PARTIES


         Plaintiffresides within the Eastem District of New York.

         Defendant Thomas R. Kane was the Acting Director ofthe Bureau of Prisons during the

        relevant time period. Defendant was acting under color offederal law in furtherance of

        his employment as described in this Amended Complaint. Defendant is sued in his

        individual capacity.


^ A draft ofthis pleading was prepared with the help ofan attorney with the City Bar Justice Center's Pro Se Legal
Assistance Project.

                                                         1
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 2 of 9 PageID #: 34




4.    Defendant Warden Herman Quay III is a citizen and resident ofthe State ofNew York,

      employed by the Bureau ofPrisons CBOP"). Defendant was acting under color of

      federal law in furtherance ofhis employment as described in this Amended Complaint.

      Defendant is sued in his individual capacity.

5.    Defendant Unit Manager Spivey is a citizen and resident ofthe State ofNew York,

      employed by the Bureau ofPrisons 0*BOP"). Defendant was acting under color of

      federallaw in furtherance ofher employment as described in this Amended Complaint.

      Defendant is sued in her individual capacity.

                                   JURISDICTION AND VENUE


6.    This action is brought pursuant Bivens v. Six Unknown NamedAgents ofthe Federal

      Bureau ofNarcotics, 403 U.S.388(1971) and the Fifth Amendment to the U.S.

      Constitution.


7.    This Court has jurisdiction pursuant to 28 U.S.C.§§ 1331 and 1343.

8.    Venue is proper in this district because the actions underlying the Amended Complaint

      occurred in this district.

                                    STATEMENT OF FACTS

9.    On or about July 29,2016,Plaintiff was sentenced to 30 months' incarceration after he

      plead guilty to a non-violent financial crime.

10.   The sentencing court ordered that Plaintiff remain incarcerated at the Metropohtan

      Detention Center("MDC"),a federaljail and prison in Brooklyn, New York,for the

      remainder ofhis sentence.

11.   Plaintiff's statutory release date following his 30-month sentence was January 17,2017.
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 3 of 9 PageID #: 35




12.   Because Plaintiff had already spent approximately twenty-six months incarcerated at the

      MDC prior to imposition ofhis sentence, Plaintiff had approximately three-and-a-half

      months remaining on his 30-month term following sentencing.

13.   In or about 2007, Congress passed the Second Chance Act, 18 U.S.C.§ 3624, to allow

      the Director ofBOP to move certain, non-violent federal prisoners from prisons to pre

      release custody such as residential re-entiy programs and/or home confinement.

14.   The Second Chance Act provides that the "Director of the Bureau of Prisons shall, to the

      extent practicable, ensure that a prisoner serving a term of imprisonment spends a portion

      ofthe final months of that term(not to exceed 12 months),imder conditions that will

      afford that prisoner a reasonable opportunity to adjust to and prepare for the reentry of

      that prisoner into the community. Such conditions may include a community correctional

      facihty." 18 U.S.C. § 3624(c)(1).

15.   The Second Chance Act also grants the Director ofthe Bureau ofPrisons authority"to

      place a prisoner in home confinement for the shorter of 10 percent of the term of

      in^risonment ofthat prisoner or 6 months. The Bureau of Prisons shall, to the extent

      practicable, place prisoners with lower risk levels and lower needs on home confinement

      for the maximum amount oftime permitted under this paragraph." 18 U.S.C.§

      3624(c)(2).

16.   During the time period relevant to this Amended Con^laint, Defendant Thomas R.Kane

      was the Acting Director ofthe BOP and had authority imder the Second Chance Act as

      specified in 18 U.S.C.§ 3624(c)(l)-(2).
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 4 of 9 PageID #: 36




17.   Under the Second Chance Act,Plaintiff was ehgible for transfer to pre-release home

      confinement on or about October 19,2016 (to serve the final 10% of his 30-month

      sentence).

18.   Plaintiff met all other criteria for eligibility for pre-release to home confinement, which

      he purposefully completed prior to October 19,2016.

19.   Following his sentencing on July 29,2016,Plaintiffwas returned to the physical portion

      ofthe MDC where pre-trial detainees are incarcerated (the "jail portion ofMDC").

20.   Due to Defendants* negligence, oversight, or slowness. Plaintiff was not timely moved to

      the physical portion ofthe MDC where post-sentencing defendants are incarcerated (the

      "prison portion of MDC*').

21.   On or about October 12,2016, about two and a half months after being sentenced.

      Defendant Quay moved Plaintiffto the prison portion ofMDC to serve the remainder of

      his sentence.

22.   Plaintiff had, around this time, already spoken to BOP Supervisor Boden and BOP

      Counselor Beimett about Plaintiffs ehgibility for pre-release transfer to home

      confinement ofwhich both Boden and Bermett were aware.

23.   Immediately upon Plaintiffs transfer to the prison portion ofMDC,Plaintiff

      communicated to Defendant Spivey that he was very soon eligible for a pre-release

      transfer under the Second Chance Act.

24.   Specifically, Plaintiff notified Defendant Spivey that he was ehgible for transfer to pre

      release home confinement on or about October 19, 2016.

25.   Defendant Spivey sought an official computation of Plaintiffs sentence from BOP,

      which she received on or about October 25,2016.
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 5 of 9 PageID #: 37




26.   In an email to Plaintiff dated October 30,2016, Defendant Spivey wrote that she needed

      at least 120 days to process the paperwork necessary to transfer Plaintiff to pre-release

      confinement, and that as of October 25,2016(when Defendant Spivey received

      Plaintiffs sentence confutation)not enough time remained before Plaintiffs final

      release date.


27.   Defendant Spivey knew that Plaintiff was ehgible for transfer to pre-release transfer to

      home confinement at the time that she received Plaintiffs sentence confutation on

      October 25,2016.

28.   On or about November 1,2016, however. Defendant Spivey refused to process Plaintiffs

      paperwork necessary for BOP to transfer Plaintifffrom MDC to pre-release home

      confinement.


29.   Defendant Spivey's stated rationale for refusing to process Plaintiffs paperwork was that

      she had an "insufficient amount oftime" to do so.

30.   Defendant Spivey memorialized her rationale in a memo dated November 7,2016.

31.   Defendant Spivey's November 7,2016 memo also confirmed that Plaintiff had otherwise

      met the eligibility criteria for pre-release transfer to home confinement, including

      completion ofclass studies, a medical and psychological assessment, and dmg testing.

32.   Plaintiff complained to Defendant Spivey's supervisor, MDC Unit Manager Childress,

      about Defendant Spivey's refusal to process his pre-release paperwork.

33.   Childress refused to override Defendant Spivey's decision, also citing lack of sufficient

      time.


34.   Plaintiff appealed Defendant Spivey's refusal to process his pre-release paperwork by

      following the administrative process within BOP.
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 6 of 9 PageID #: 38




35.   Specifically, Plaintiff appealed Defendant Spivey's refusal to Correctional Officer

      Bennett on or about November 17,2016.

36.   Correctional Officer Bennett referred Plaintiffs appeal back to Defendant Spivey,who

      affirmed her prior refusal.

37.   Plaintiff,on or about December 4,2016, again administratively appealed Defendant

      Spivey's refusal to process his pre-release paperwork.

38.   Defendant Warden Quay,on or about December 20,2016, denied Plaintiffs appeal,

      citing insufficient time to process Plaintiffs pre-release paperwork.

39.   Defendant Warden Quay did not disagree with Plaintiffthat Plaintiff was eUgible for pre

      release transfer to home confinement.

40.   Atthe time that Defendant Warden Quay denied Plaintiffs appeal, he knew that Plaintiff

      was eligible for pre-release transfer to home confinement, and that Plaintiffhad been

      eUgible for almost two months.

41.   Nonetheless, Defendant Warden Quay denied Plaintiffs appeal, effectively causing

      Plaintiffto remain incarcerated within MDC for the entirety ofhis sentence, despite

      Plaintiffs ehgibility for pre-release under the Second Chance Act.

42.   Plaintiff exhausted the administrative appeal process within BOP for challenging

      Defendant Spivey*s refusal to process Plaintiffs pre-release transfer paperwork.

43.   As Director ofthe BOP,Defendant Kane was responsible for authorizing the pre-release

      transfer ofehgible detainees, such as Plaintiff, to home confinement in accordance with

      the Second Chance Act.

44.   Defendant Kane denied Plaintiff his liberty right to pre-release transfer to home

      confinement under the Second Chance Act.
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 7 of 9 PageID #: 39




45.   Plaintiff served the entirety ofhis statutory 30-month sentence at MDC and was released

      on January 17, 2017.

46.   Defendants never transferred Plaintiffto pre-release confinement such as a residential re

      entry program or home confinement, despite Plaintiffs eUgibiUty and repeated pleas for

      transfer.


47.   Each day that Plaintiff spent incarcerated at MDC beyond the date that he was eligible for

      pre-release caused Plaintiff mental anguish, anxiety, and psychological suffering because

      he could not understand the basis for his continued incarceration at MDC and he felt

      hopeless, powerless, and uncertain ofhis future release.

48.   Because Plaintiff was not released to home confinement, he was also unable to begin

      court-ordered psychiatric treatment until after his release from MDC. Plaintiff lost

      approximately three months ofpsychiatric care during which he would otherwise have

      begun treatment to address his psychological health.

49.   Defendants'deprivation ofPlaintiffs access to psychiatric care was directly caused by

      their refusal to transfer Plaintiff to pre-release and caused Plaintiff additional

      psychological suffering and harm.

                                FIRST CAUSE OF ACTION
                  FIFTH AMENDMENT;VIOLATION OF DUE PROCESS

50.   Plaintiffrealleges the foregoing paragraphs as iffully incorporated here.

51.   The Second Chance Act, 18 U.S.C.§ 3624, created a hberty interest protected by the Due

      Process Clause of the Fifth Amendment to the U.S.Constitution.

52.   Plaintiff had a protected liberty interest in not being confined in the MDC once he met

      the criteria for pre-release to a re-entry program and/or home confinement.
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 8 of 9 PageID #: 40



53.       Defendants deprived Plaintiffofhis liberty interest without affording him due process of

          law.

54.      Plaintiffs continued incarceration beyond the date that he was eligible for release to a re

          entry program and/or home confinement caused an atypical and substantial hardship on

         Plaintiff.


55.      Defendants'deprivation caused Plaintiffsevere psychological suffering for each day that

         Plaintiffremained incarcerated at the MDC beyond the date when he was ehgible for pre

         release to a re-entry program and/or home confinement.

56.      Defendants'deprivation also caused Plaintiff psychological harm because it postponed

         the date on which Plaintiff was able to begin court-ordered psychiatric treatment as part

         ofthe term of his Supervised Release.

57.      Plaintifflacks a statutory cause ofaction that would provide Plaintiff with a meaningful

         remedy for Defendants'violation ofhis constitutional right.

WHEREFORE,Plaintiffdemandsjudgment against Defendants:

      a) Compensatory and punitive damages for his First Cause ofAction in an amount to be

         determined at trial;

      b) Declaratory judgment that Defendants willfully violated Plaintiffs rights under the U.S.

         Constitution and R/ve/i.; v. Six Unknown Named Agents, 403 U.S.388, as alleged herein;

      c) Injunctive relief as may be appropriate to prevent any future violations offederal law;

      d) And any such further relief as this Court deems appropriate.

Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my

knowledge,information, and belief that this complaint:(1)is not being presented for an improper

purpose, such as to harass, cause unnecessary delay,or needlessly increase the cost oflitigation;


                                                  8
Case 1:20-cv-00463-EK-VMS Document 8 Filed 05/06/20 Page 9 of 9 PageID #: 41




(2)is supported by existing law or by a non-frivolous argument for extending, modifying, or

reversing existing law;(3)the factual contentions have evidentiary support or, if specifically so

identified,will likely have evidentiary support after a reasonable opportunity forfurther

investigation or discovery; and(4)the complaint otherwise compUes with the requirements of

Rule 11.




 Ba)wille, NY                                     Gregory Sclafani
                                                  Plaintiff,pro se
